Citation Nr: 1235472	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  05-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and her husband




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This claim was previously before the Board in August 2009, May 2010 and April 2012 at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

In February 2010 the Veteran testified at a hearing at the RO in Atlanta, Georgia before a Veterans Law Judge who is no longer employed by the Board.  A transcript is of record.  In July 2012 the Veteran testified at a hearing at the RO in Atlanta, Georgia before the undersigned Veterans Law Judge.  A transcript is of record.

While the Veteran has filed a claim of service connection for PTSD, there are other psychiatric diagnoses of record.  Given the Veteran's description of her claim for PTSD and the information of record, the Board finds that the claim encompasses any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection for PTSD may also include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized  the appeal as encompassing a claim for an acquired psychiatric disorder, to include PTSD, as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In order for service connection to be awarded for PTSD, three elements must be present:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the second element, if the evidence shows that the veteran did not serve in combat with enemy forces during service, if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, or if a stressor claimed by a veteran is not related to the veteran's fear of hostile military or terrorist activity, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f) (2011); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In addition, 38 C.F.R. 3.304(f)(3) (2011) states:
 
If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The above-quoted 38 C.F.R. § 3.304(f)(3) was added during the pendency of this claim.  See 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

The Veteran's first reported stressor for PTSD is getting fired upon by snipers between September 1, 1987 and October 31, 1987 while at Howard Air Force Base in Panama during Operation Blinking Light and while in Honduras on a stopover while returning from Panama.  She indicated that she served in the Air Force Special Operations Command.  The Veteran's DD Form 214 does not indicate that she had foreign service.  However, in May 2004 the Air Force corrected her records to show that she was deployed to the Persian Gulf from August 1990 to September 1990 in direct support of Operation Desert Shield.  Furthermore, the Veteran has stated that her missions to Panama were classified.  Service personnel records and the Veteran's statements show that she was assigned to Det. 1, 1st Special Operation Wing, 834th Aircraft Generation Squadron (MAC) during the time period when she said she was in Panama.  Furthermore, of record is a February 2005 statement from an individual whose ex-spouse served with the Veteran in Panama and Honduras on classified missions.  The statement continues that their unit was taken over by Special Operations and they were assigned to the 655 Special Operations Maintenance Squadron (SOMS).  The Veteran's DD Form 214 indicates that this was her final unit assignment.  The Board therefore finds that the record shows that the Veteran had service in Panama and Honduras.

While the Board finds that the Veteran served in Panama and Honduras, verification of the stressors is needed because receiving small arms fire is not consistent with the places, types, or circumstances of service, based on what the record currently reflects regarding her service.  See 38 C.F.R. § 3.304(f).  The Joint Services Records Research Center (JSRRC) did a search from September 1987 through December 1987 and confirmed that the Veteran's unit served in Panama in support of detecting guerilla activity in El Salvador. The history did not show reports of coming under sniper fire during this time period at Howard Air Force Base or Palmerola Airfield, Honduras.  If the records search pursuant to this remand provides sufficient information about the places, types, and circumstances of service, the RO should then consider whether the new regulation applies or not.

The Veteran subsequently reported that she took on sniper fire while at Howard Air Force Base from May 1987 to June 1987.  Verification has not been attempted for this time period.  Furthermore, it is not clear that the previous attempt at verification with the JSRRC was in accordance with the procedure of verifying Special Operations incidents.  Under applicable procedures, a Military Records Specialist must submit a Special Operations Forces Incident document to the United States Special Operations Command (USSOCOM).  Verification from USSOCOM must therefore be obtained for the periods of April 1987 through May 1987 and September 1987 through October 1987 for the alleged stressor of receiving sniper fire at Howard Air Force Base, Panama or Palmerola Airfield, Honduras.

The other alleged stressor is that in 1991 the Veteran believed her then husband was on a military aircraft that crashed in Saudi Arabia, killing all who were aboard.  Furthermore, the Veteran knew the other crew members.  The Veteran found out approximately two weeks later that her husband was not on the aircraft.  This incident has been verified through the receipt of service department records indicating fatalities from the crash and statements from the Veteran and an individual who knew her at the time.

The Veteran had a VA examination in January 2011 at which she was diagnosed with PTSD and depressive disorder, not otherwise specified.  The stressors for PTSD were receiving incoming small arms fire at Howard Air Force Base and the aircraft crash in Saudi Arabia.  The examiner felt that the probability of a nexus between the in-service stressors and the current presentation of PTSD was 50/50.    "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Since the stressor from Howard Air Force Base has not been verified, probative value cannot be given to the opinion.  Furthermore, no nexus opinion was provided regarding the diagnosed depressive disorder, NOS.  Therefore, on remand the Veteran should be scheduled for a new examination.

VA treatment records to December 2011 have been associated with the claims file.  The December 2011 treatment records show a diagnosis of major depressive disorder and anxiety disorder, NOS.  The RO should attempt to obtain all relevant VA treatment records dated from December 2011 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Atlanta VA Medical Center, and all associated outpatient clinics, dated from December 2011 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Forward a copy of the Veteran's military personnel records, together with the stressor information that has been obtained, to the United States Special Operations Command (USSOCOM) for an attempt at stressor verification related to service at Howard Air Force Base, Panama and Palmerola Airfield, Honduras from April 1987 through May 1987 and September 1987 through October 1987.  Ask the USSOCOM to provide any additional information available regarding the Veteran's stressor.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder, to include PTSD.  The claims file, the documented verified in-service stressor(s), and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

The RO should specifically indicate what stressors have been verified.  At a minimum, the Board finds that the incident involving a plane crash in Saudi Arabia in 1991 that the Veteran heard about, but did not witness, is a verified event.

Following a review of the claims file, to include service and post-service medical records, the noted specific verified in-service stressor(s), and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD.

In making this determination, the examiner should determine whether the Veteran has a current diagnosis of PTSD based on the verified stressor(s) and applicable DSM-IV criteria and, if any such criteria are not adequately met for a diagnosis of PTSD, the examiner should explain how they are not in detail.

In determining whether there are any other current psychiatric diagnoses other than PTSD, the examiner should address other psychiatric diagnoses noted in treatment records, including major depressive disorder and anxiety disorder, NOS, and reconcile such diagnoses with the examination results.

If any acquired psychiatric disorder, to include PTSD, is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include the Veteran's verified in-service stressor, if any.

A complete rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any of the above cannot be answered without resorting to speculation, state why that is so.

4.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and give them an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


